 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

A black and silver iPhone 6, model number A1586,
with a shattered front screen, which is currently
located at the Milwaukee Field Office of the
Bureau of Alcohol, Tobacco, and Firearms, 1000
N. Water Street, Suite 1400, Milwaukee, WI,
53202, under investigation number 778040-16-
0047, item number 000078.

Case No. ( G- M- ( 4 v

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A
located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
L] contraband, fruits of crime, or other items illegally possessed;
Cl property designed for use, intended for use, or used in committing a crime;
C) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 922(a)(1), 922(d)(1), and 922(g)(3) and Title
21, United States Code, Section 841(a)(1).

The application is based on these facts: See attached affidavit.

LC) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ZL

Applicant's signature

ATF Special Agent Richard Connors

Printed Name anqNitle

Gn

Judge's signature

   
  

Sworn to before me and signed in my presence:

Date: opis

 

  
 
 

City and State: Milwaukee, Wisconsin Hon. William E. Duffin :
Case 2:18-mj-01318-WED Filed 01/24/19 Pag@6fer "S8ttment 1

 
 

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Richard Connors, being first duly sworn, hereby depose and state as
follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant authorizing the
examination of propert—an electronic device—which is currently in law
enforcement possession, and the extraction from that property of electronically
stored information described in Attachment B.

2. I am employed as a Special Agent with the United States Department
of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) assigned to
the Milwaukee Field Office since October of 2015. I have been employed as a full
time law enforcement officer for over 3 years. I have received training at the
Federal Law Enforcement Training Center in Glynco, GA. I attended the Criminal
Investigator Training Program, as well as ATF’s Special Agent Training Program. I
have received training in the investigation of unlawful possession of firearms, the
unlawful transfer of firearms, and the unlawful dealing in firearms without a
dealers’ license. Prior to becoming a Special Agent with the ATF, I received two
bachelor’s degrees from Northern Illinois University in the fields of Sociology and
International Relations. I have received a Master’s degree from Northern Illinois

University in the field of American Government.

Case 2:18-mj-01318-WED Filed 01/24/19 Page 2 of 31 Document 1

 
 

3. I have training and experience in investigating narcotics and firearms

trafficking, As a law enforcement officer, I have authored many criminal complaints and
search and seizure warrants, and I have participated in the execution of warrants, at
which times controlled substances, firearms, ammunition, records or receipts pertaining
to such, and U.S. currency have been seized. I have debriefed defendants, informants,
and witnesses who had personal knowledge regarding narcotics trafficking
organizations and firearms trafficking. I am familiar with narcotics traffickers’ methods
of operation including the distribution, storage, importation, and transportation of
narcotics, the collection of money that represents the proceeds of narcotics trafficking,
and money laundering. Furthermore, I know large-scale drug traffickers use electronic
equipment such as telephones (land-lines and cell phones), computers, telex machines,
facsimile machines, currency counting machines, and telephone answering machines to
generate, transfer, count, record and/or store information related to their drug
trafficking, as well as to conduct drug trafficking activities.

A, I have participated in several trafficking investigations that involved
the use of social media as a means of commmunitcation for the individuals involved
in firearms and drug trafficking. Social media allows the user to send and receive
pictures/text messages/audio calls, etc. in order to facilitate their transactions.

5. I have participated in several trafficking investigations that involved
the seizure of computers, cellular phones, cameras, and other digital storage

devices, and the subsequent analysis of electronic data stored within these

Case 2:18-mj-01318-WED Filed 01/24/19 Page 3 of 31 Document 1

 
 

computers, cellular phones, cameras, and other digital storage devices. On many

occasions, this electronic data has provided evidence of the crimes being
investigated and corroborated information already known or suspected by law
enforcement.

6. The facts in this affidavit come from my personal observations, my
training and experience, information obtained from witnesses, and information
obtained from other agents during the course of their official duties, all of whom I
believe to be truthful and reliable.

7. This affidavit is intended to show only that there is sufficient probable
cause for the requested warrant and does not set forth all of my knowledge about
this matter.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

8. The property to be searched is described as a black and silver iPhone 6,
model number A1586, with a shattered front screen, hereinafter “the Device.” The
Device is currently located at the ATF Milwaukee Field Office, 1000 N. Water
Street, Suite 1400, Milwaukee, WI, 53202, under investigation number 778040-16-
0047, item number 000078.

9. The applied-for warrant would authorize the forensic examination of
the Device for the purpose of identifying electronically stored data particularly

described in Attachment B.

Case 2:18-mj-01318-WED Filed 01/24/19 Page 4 of 31 Document 1

 
 

 

PROBABLE CAUSE

10. The United States is investigating Antwuan D. PUGH, and others,
concerning possible violations of Title 18, United States Code, Section 922(g)(3)
(possessing firearms or ammunition as an unlawful user of or as an addict to any
controlled substance); Title 18, United States Code, Section 922(d)(1) (selling or
disposing of any firearm or ammunition to a known felon); Title 18 United States
Code, Section 922(a)(1) (dealing firearms without a license); and Title 21, United
States Code, Section 841(a)(1) (distribution of a controlled substance).

11. Through the course of the investigation, as detailed below, case agents
have identified Antwuan Pugh as an individual supplying controlled substances and

firearms to individuals located in the Milwaukee community.

A. Vehicle Stop of Antwuan PUGH and Search Warrant at the PUGH
Residence

12. On December 1, 2015, City of Miwaukee Police Department officers
(MPD) conducted a traffic stop of a 2000 black Lincoln town car, bearing state of
Wisconsin license plate 922-XXN. Antwuan PUGH (DOB XX/XX/1993) was driving
the aforementioned vehicle, which was registered to his mother. During a search of
the vehicle, MPD recovered 0.7 grams of green leafy substance that field tested
positive for THC, the active ingredient in marijuana. Also recovered from Antwuan

PUGH’s person was a White Samsung touchscreen cell phone, model number SM-

Case 2:18-mj-01318-WED Filed 01/24/19 Page 5of31 Document 1

 
 

G360T1. Shortly after the traffic stop, MPD executed a search warrant at 8142 N.
Granville Road, Milwaukee, WI, 53224.

13. On December 1, 2015, upon his arrest, Antwuan PUGH gave a recorded
statement after being read his Miranda rights which PUGH understood and agreed
to waive. Antwuan PUGH stated he always smokes marijuana when he feels in a
“chill” mood. Antwuan PUGH stated he was arrested after officers located a bag of
marijuana in his vehicle. Antwuan PUGH further stated that his brother, Kenyon
PUGH, has access to his bedroom at the residence on N. Granville Road and would
utilize it to change clothing and occasionally leave personal items.

14, Law enforcement believes Antwuan PUGH and his older brother,
Kenyon PUGH resided at 8142 N. Granville Road, Milwaukee, WI on December 1,
2015, Agents had conducted surveillance at the residence, and observed Antwuan
PUGH exiting in and out of the residence on several occasions, and entering and
exiting a 2000 black Lincoln town car, bearing state of Wisconsin license plate 922-
XXN.

15. Officers searched the bedroom believed to be shared by Antwuan and
Kenyon PUGH, and recovered the following: (1) paper identifiers for Kenyon PUGH,
along with an envelope marked “Tweezy,” a known nickname for Antwuan PUGH;
(2) 1.9 grams of green leafy plant like substance which field tested positive for the
presence of THC; (3) two firearms: an Armscor of the Philippines handgun, model
M1911-A1-FS, .45 caliber, bearing serial number RIA1686424; and a Glock handgun,

model 21, .45 caliber, bearing serial number TNY752. Law enforcement located

5

Case 2:18-mj-01318-WED Filed 01/24/19 Page 6 of 31 Document 1

 
 

several assorted brands and calibers of ammunition and several different magazines

for firearms throughout the house. Additionally, law enforcement located the
following empty gun boxes in the residence: Glock hangun boxs, model 23, .40 caliber,
bearing serial numbers MHZ778, MHT876, PVL502; Glock handgun box, model 21,
45 caliber, bearing serial number TNY752; Glock handgun box, model 22c, .40
caliber, bearing serial number GHU815; one black plastic Intratec, 9mm, firearms
case; one black plastic firearms case for a Armscor of the Philippines handgun, model
M1911-A1-FS, .45 caliber, bearing serial number RIA1686424; one plastic black
Plano firearms case; and one black cardboard Bersa handgun box for a model
Thunder 45, .45 caliber, bearing serial number SG2977.
16. Antwuan PUGH has never been convicted of a felony offense.
B. Antwuan PUGH’s Post-Arrest Statement and Other Records
17. On December 1, 2015, during Antwuan PUGH’s recorded mirandized
statement, Antwuan PUGH stated that the firearms located in the house were in his
bedroom and that both firearms in his bedroom were purchased by a girlfriend.
Antwuan PUGH stated he bought three or four guns that year and had already sold
them. Antwuan PUGH stated he sold a Glock firearm on the “street” and he did not
know the person’s name, Email, or phone number. Antwuan PUGH further stated
that he had the two Glock firearms from the cases in his bedroom, but he sold those
as well. Antwuan PUGH stated he has never bought a firearm at a gun store and only

off of “Armslist” because it is cheaper.

Case 2:18-mj-01318-WED Filed 01/24/19 Page 7 of 31 Document 1

 
 

 

18. Based upon the investigation, the PUGHs are suspected of purchasing
eleven firearms off of “Armslist,” many of which have been recovered during the
commission of crimes throughout the City of Milwaukee.

19. On April 21, 2016, affiant received copies of reported wages from the
Wisconsin Department of Workforce Development (DWD) for Antwuan and Kenyon
PUGH. The DWD report outlines a person’s reported earnings for any given
particular year. In 2015, the PUGH brothers reported earning a combined $243.86.
In November of 2015 alone, Antwuan PUGH spent a combined $1,700 on four Glock
handguns from two different individuals.

C. Antwuan and Kenyon PUGH’s Post Search Warrant Activity

20. On March 11, 2016, Kenyon PUGH was a victim of a non-fatal shooting
where he was struck in the left calf. The incident occurred at 6448 N. 106¢4 Street,
Milwaukee, WI. Located at the scene was a white Lexus RX300 bearing state of
Wisconsin License plate number 274-XET. A check of the registration revealed that
it listed to to Regina Pugh (Kenyon and Antwuan PUGH’s mother). Located in the
center console of the vehicle was one black 9mm M&P magazine containing four
unfired 9mm Aguila cartriges. Recovered from the scene were four (4) spent 9mm
Aguila shell casings. Witnesses observed an individual running from the scene where
the shooting occurred. This individual jumped into a Yellow, Chevrolet Monte Carlo.
Footage from the hospital where Kenyon PUGH was taken showed Kenyon PUGH

being dropped off in a Yellow, Chevrolet Monte Carlo.

Case 2:18-mj-01318-WED Filed 01/24/19 Page 8 of 31 Document 1

 
 

21. Kenyon PUGH was interviewed at the hospital regarding this incident.

. Initially, Kenyon PUGH stated his name was Antwuan PUGH. Kenyon PUGH also
stated the shooting occurred at a different address. Recovered inside of Kenyon
PUGH’s pocket was a key to the Lexus, which was recovered from the scene of the
shooting. When investigators confronted Kenyon PUGH regarding the
inconsistencies in his statement, he continued to deny any involvement with the
white Lexus, and the shooting on 106‘ Street.

D. Antwuan PUGH’s Cell Phone

22. OnJune 29, 2017, your affiant obtained a federal search warrant signed
by the Honorable Magistrate Judge David Jones for one white Samsung touchscreen
cell phone bearing serial number 354335/07/551193/3, which was recovered from
Antwuan PUGH on December 1, 2015.

23. On July 10, 2017, affiant examined the contents of the Samsung
Touchscreen cell phone. The first section examined was entitled “Facebook Chat.”
Affiant is aware that individuals can utilize “Facebook Messenger” to communicate
with other persons who have Facebook accounts. Individuals can utilize “Facebook
Messenger” without a wireless connection to their mobile devices. Facebook Members
can utilize any wi-fi network to access “Facebook Messenger.” Your affiant recognized
the Facebook profile “Twez Knockavitch” as a previous Facebook profile for Antwuan
PUGH. Affiant viewed pictures for this Facebook profile, and these pictures match

-an MPD booking photo of Antwuan PUGH.

Case 2:18-mj-01318-WED Filed 01/24/19 Page 9 of 31 Document 1

 
 

 

24. On several posts made by this profile, the user states his/her telephone

number is 793-2282, which is the number that Antwuan PUGH provided to MPD on
December 1, 2015, as referenced in Paragraph 19 of this affidavit.

25. Throughout the Facebook chat, the user “Twez Knockavitch” makes
several posts regarding narcotics and firearms. For example, between February 29,
2016 and August 20, 2017, the user “Twez Knockavitch” refereced the sale and
acquisition of marijuana and ecstacy and sent photographs depicting what appears
to be marijuana and ecstasy pills to potential customers. With regard to firearms,
between February 16, 2016 and July 26, 2017, the user “Twez Knockavitch”
referenced the sale and acquisition of firearms by referring to kinds and prices of
firearms and sent photograhps depicting what appears to be firearms to potential
customers. Additionally, the profile “Twez Knockavitch” made several references to
possessing “heats,” which J know is a common street term for a firearm.

26. Furthermore, on November 23, 2015, the profile “Twez Knockavitch”
posted the following comment in a group chat setting: “I shot they ass up the nigga
momma don’t want me to hurt him she gave me 375 cause the pulled off wit my pills.”
Further in the conversation, this user posts “I gave dude the pills he got in the truck
like he was gonna count them instead he pulled off I shot 12 times fuck they van up
I turn around they seen me shot once I rol] my window down shot my last 3 pulled off
made sure I want followed duck my car at Jessie crib call my nigga and he called his
mom she paid me.” Affiant believes Antwuan PUGH refered to the shooting that

occurred on November 22, 2015, at 86XX N. 106t» St., Milwaukee, WI. At the time of
9

Case 2:18-mj-01318-WED Filed 01/24/19 Page 10of31 Document 1
the shooting, witnesses observed a black Lincoln town car speed away from the scene

of the shooting. Law enforcement officers know that at the time of the shooting,
Antwuan PUGH operated a black Lincoln town car bearing state of Wisconsin license
plate 922-XXN, as evidenced by the vehicle stop on December 1, 2015, and as detailed
in Paragraph 12 of this Affidavit. On December 1, 2015, law enforcement recovered
the Armscor of the Philippines handgun, model M1911-A85, .45 caliber, bearing serial
number RIA1686424, in Antwuan PUGH’s bedroom, as detailed in pagagraph 15 of
this affidavit. This firearm NIBIN tested positive to the shell casings recovered from
the scene of the shooting that occurred on November 22, 2015 on 106‘ Street.

27.  Affiant examined the text message portion of the cell phone. Your affiant
observed several messages between Antwuan and Kenyon PUGH, dated November
30, 2015, regarding the sale and trade of firearms, types of firearms, and prices of
firearms. Antwuan PUGH sent photos of firearms to Kenyon PUGH as well. Also in
November 2015, Antwuan PUGH exchanged several text messages with other
individuals who were inquiring about firearms that he had for sale. The subject of
these message often included the prices of firearms.

28. Affiant.examined the photo portion of the cell phone. Affiant was able
to view several pictures of handguns that Antwuan PUGH sent to various
individuals. On November 24, 2015, Antwuan PUGH created a photo of what appears
to be him holding a model 1911, .45 caliber handgun, the same caliber handgun used
in the shooting on November 22, 2015. Your affiant was able to view several different

types of firearms displayed within the contents of Antwuan PUGH’s cell phone.
10

Case 2:18-mj-01318-WED Filed 01/24/19 Page 11 o0f31 Document 1

 

 
 

E. Antwuan PUGH’s Facebook account “Tywaun Knockavitch”

29. On August 25, 2017, your affiant obtained a federal search warrant for
the contents of the Facebook page “Tywaun Knockavitch” with a corresponding
Facebook ID of 10011308302732. The warrant was authorized by the Honorable
Judge William E. Duffin. Your affiant obtaind the results of that warrant on
Septmeber 27, 2017, the results covered the date of December 1, 2014 through August
25, 2017. Your affiant examined the posts and identified several key conversations
that demonstrate narcotics and firearms distribution commited by Antwuan PUGH.
For example, on January 18, 2017, “Tywaun Knockavitch” engaged in a conversation
with “Darius Low” where Low requested “130 a half.” Your affiant is aware that
“half” can often refer to a half ounce of an illegal substance, with “130” referring to
the price for half an ounce.” In addition, from the date ranges between March 7, 2016
and August 20, 2017 Antwuan PUGH referred to sales and purchases of ecstasy. For
example, on April 2, 2017, Antwuan PUGH conversed with “PrettyPetty Tey” who
inquired about the price of pills. Antwuan PUGH responded, “5” and sent a picture
of pills believed to be ecstasy.

30. Antwuan PUGH also made several references to the acquisition and
sale of firearms within his Facebook page from dates ranges February 16, 2016,
through July 26, 2017. For instance, between May 21-23, 2017, Antwuan PUGH
conversed with “East Mil” regarding the sale/purchase of firearms. Antwuan PUGH

sent pictures of the different firearms that were for sale. Antwuan PUGH refers to

11

Case 2:18-mj-01318-WED Filed 01/24/19 Page 12 of 31 Document 1

 
 

 

two of the firearms as “9mm,” and your affiant believes the third firearm photograph

to be an AK-47.

F. Antwuan PUGH’s Facebook account “Twez Knockavitch”

31. In September of 2017, your affiant located the Facebook profile for
Antwuan PUGH under the alias “Twez Knockavitch” with a Facebook User ID
number of 100013882987756. Affiant observed the photographs of the individual
depicted on the profile page and positively identified Antwuan PUGH. The most
recent post on the page is a picture of Antwuan PUGH which was posted publicly on
October 28, 2017.1 The picture posted on October 28, 2017, shows Antwuan PUGH
holding what appears to be a marijuana cigarette while riding in a vehicle. Your
affiant believes this is the same Facebook profile used to discuss the shooting that
was previously described in this affidavit.

32. On January 22, 2018, your affiant observed the previous Facebook
profile “Twez Knockavitch,” had been changed to a different name. The name
associated with the Facebook page listed as “Deshaun Robinson.” Regardless of the
name change, your affiant observed the profile picture of this page and the photo of
Antwuan PUGH remained as the profile picture. Your affiant is aware that the
process to change one’s name on Facebook is as simple as clicking on “settings” and

then “edit name.” Your affiant checked the URL and Facebook ID for the page

 

1 The former Facebook profile for “Twez Knockavitch” and current profile “Deshaun Robinson”

are not open to the public.
12

Case 2:18-mj-01318-WED Filed 01/24/19 Page 13 o0f31 Document 1

 
 

 

“Deshaun Robinson.” The URL and Facebook ID are identical for the previous page

“Twez Knockavitch” and the current profile page “Deshaun Robinson.”

33. OnJanuary 22, 2018, your affiant obtained a federal search warrant for
the contents of the Facebook page “Twez Knockavitch” with a corresponding Facebook
ID of 100018882987756. The warrant was authorized by the Honorable Judge
William E. Duffin. Your affiant examined the contents of the Facebook report
provided by Facebook on February 12, 2018. The following posts were located within
the contents of the Facebook page “Twez Knockavitch:” On July 9, 2017, the profile
“Dashaun Robinson” provided “April Quartz” with the phone number for Antwuan
PUGH stating, “I don’t be on this page call me when u get achance.” In October 2017,
on this page conversations occurred between Antwuan PUGH and others regarding

the sale of a firearm and marijuana.

G. Antwuan PUGH’s Facebook Account “Tywaun Knockavitch” (Re-filed on
May 30, 2018)

34. On May 30, 2018, your obtained a federal warrant for updated content
on the Facebook page “Tywaun Knockavitch.” The contents of the Facebook report
provided from Facebook, Inc. covered the date range of August 25, 2017 through May
30, 2018. A review of these contents revealed that Antwuan PUGH has continued to

traffic in illegal substances and firearms.

35. On May 30, 2018, “Tywaun Knockavitch” and “Dee Solo” discussed “Dee
Solo’s” purchase of pills from Antwuan PUGH. In this conversation, Antwuan PUGH

also attached a picture of the pill bottle, and at one point indicated that he also needed
13

Case 2:18-mj-01318-WED Filed 01/24/19 Page 14 of 31 Document 1
to contact Antwuan PUGH’s brother, “You hit bro.” Throughout the chats, with
different individuals, continued to have conversations regarding the sale of pills.
36. On May 12, 2018, in achat between “Tywaun Knockavitch” and “Arquan

29 66

Jackson,” “Tywaun Knockavitch displayed a photograph of a firearm. Based upon
the chat, your affiant believes that Antwuan PUGH traded pills for the firearm
stating, “Just got it from my nigga I gave his all the pills...”

waun Knockavitch: (Sent photo)

   

H. Controlled Purchase of prescription narcotics from Kenyon PUGH

37. On August 17, 2018, your affiant participated in a controlled purchase
of prescription narcotics from Kenyon PUGH. A controlled purchase is an operation
conducted by law enforcement, the confidential source (CS) is searched prior to the
operation so that no illegal contraband can be introduced during the purchase. The
CS is then provided money for the purchase which will be used to obtain the illegal
contraband (drugs, firearms etc.). After purchase, the item will be handed them over

to law enforcement. The CS is then searched once more for contraband.
14

Case 2:18-mj-01318-WED Filed 01/24/19 Page 15 of 31 Document 1
 

38. On August 17, 2018, a CS and an undercover agent drove to the area of

N. 107*» Street, and W. Brown Deer Road, in Milwaukee County.? The CS met with
Kenyon PUGH who instructed the CS to meet him at a certain area. Kenyon PUGH
indicated to the CS he needed to obtain the pills, but that he would return and meet
the CS. At this point in time, your affiant observed Kenyon PUGH pull into the
parking lot of 8245 N. 107 St., Apt. # 205, Milwaukee, WI, and park the Green
Infiniti SUV (WI Tag NV8477) he was driving. Kenyon PUGH and an unidentified
black female exited the vehicle and entered the common door that leads to Apt. # 205.
Kenyon PUGH and the black female emerged from the residence approximately two
minutes later and drove back to meet the CS and the undercover agent. The CS
provided Kenyon PUGH the money and_ obtained 28 suspected
hydrocodone/acetaminophen pills (10 mg/325mg each), 21 suspected alprazolam pills
(2 mg each), and 3 suspected oxycodone hydrochloride pills (830 mg each), which the
CS turned over to law enforcement officers.

39. After the transaction occurred, the same Green Inifiti SUV previously
driven by Kenyon PUGH returned to 8245 N. 107+ Street, Milwaukee, WI, and the

same black female exited the vehicle and entered into the common door that leads to

 

21 believe that the CS is truthful and reliable because the CS has made statements against the CS’
penal interest. In addition, the CS’ information was corroborated by other evidence developed
during the course of this investigtation. The CS was working with law enforcement as a result of
a municipal paraphernalia charge. The CS has previous convictions for narcotic drugs; bail
jumping; disorderly conduct (domestic abuse); and possession of heroin.

15

Case 2:18-mj-01318-WED Filed 01/24/19 Page 16 of 31 Document 1

 
 

Apt. # 205. The black female soon exited the residence and the Green Inifiti exited

the parking lot and drove out of sight.

I. Arrest and Search Warrant Execution

40. On August 21, 2018, United States Magistrate Judge David E. Jones
authorized the search of two residences belonging to Antwuan and Keyon PUGH:
8245 N. 107th Street, # 205, Milwaukee, WI, 53224 and 3900 W. Good Hope Road, Apt
#1, Milwaukee, WI, 53209, respectively. Also on August 21, 2018, Magistrate Judge
Jones issued an arrest warrant for Antwuan D. PUGH.

41. On August 22, 2018, the search warrants were executed on the
respective residences. Located at Antwuan PUGH’s residence, 8245 N. 107 Street,
was Kenyon PUGH and Kenyon PUGH'’s girlfriend. Antwuan PUGH was not located
at the residence. Upon a search of Antwuan PUGH's residence, law enforcement
located in excess of $12,000, consisting of $100 in “buy money” provided by the CS on
August 17,2018, an unknown amount of prescription narcotics (suspected opiates), a
Smith and Wesson handgun, digital scales, multiple cell phones, ammunition, and
paper identifiers for Keyon and Antwuan PUGH.

42. At the time of the search, Keyon PUGH and his girlfriend stated they
were unaware of Antwuan PUGH’s whereabouts. Kenyon PUGH’s girlfriend also
stated that she had previously purchased a firearm for Antwuan PUGH and that she
frequently smokes marijuana with Antwuan PUGH.

43. On September 6, 2018, Antwuan PUGH was located and arrested at

8245 N. 107» Street, Unit 205, Milwaukee, WI. Along with Antwuan PUGH in the
16

Case 2:18-mj-01318-WED Filed 01/24/19 Page 17 of 31 Document 1

 
 

residence was his mother (R.P.) and his father (A.P.). Your affiant searched Antwuan

PUGH’s person for dangerous objects (guns, knives, needles, etc) shortly after he was
placed into handcuffs. Recovered from Antwuan PUGH’s front left shorts pocket was
the Device. The Device was taken and placed into ATF custody where it has remained.

44. In a post-arrest interview, Antwuan PUGH admitted that the above-
identified Facebook accounts belonged to him, and that he sold ecstasy. He further
admitted that he has smoked marijuana every day, two times a day, since 2015 and
that spends $30.00 a day or $900/month on marijuana.

45. Based upon the facts described above, that there is probable cause to
believe that a search of the information contained within the above described Device
will produce evidence of a crime, namely evidence related to the possession and
trafficking in firearms and controlled substanes; that through affiant’s training,
experience and discussions with other experienced law enforcement officers, affiant
is familiar with the ways in which drug and firearm traffickers conduct their unlawful
trade, including their methods of distribution, their utilization of communication
devices, their use of coded communications to conduct their transactions, the
employment of counter surveillance, their use of false or fictitious identities, and their
utilization of various forms of electronic devices to store and/or conceal illegal activity;

46. Based on my training and experience, affiant is aware that firearms and
drug traffickers frequently possess cellular telephones. Based on my training and
experience, affiant also knows that cellular phones possess and store records

pertaining to the sale and trade of firearms and controlled substances.

17

Case 2:18-mj-01318-WED Filed 01/24/19 Page 18 of 31 Document 1

 
 

47. Based upon my training and experience, affiant knows that individuals

involved in firearms and drug trafficking frequently use cellular telephones to
maintain contact with their sources of firearms and controlled substances as well as
customers and co-conspirators in the sale and distribution of the same; that affiant
has also found it very common for crime suspects to use their cellular telephones to
communicate aurally or via electronic message in “text” format with individuals
whom they purchase, trade, or otherwise negotiate to obtain illegal drugs; and that
affiant is aware the cellular telephone possess the capability to log into and operate
Facebook and “Facebook Messenger.” Affiant is aware that “Facebook Messenger” is
a commonly used method of communication for people who lack sufficient resources
for a cellular plan. “Facebook Messenger” is a free application that can be used by
anybody that has any type of wi-fi enabled device. Therefore records contained within
said Device will provide evidence related to the identity of said supplier(s), co-
conspirators, and customers.

48. Based upon my training and experience, affiant also knows that
individuals who possess and use drugs such as marjijuana will often arrange these
transactions via their cell phones and other messaging applications such as Facebook
Messenger. Given Antwuan PUGH’s admitted daily use of marijuana, records
contained within the said Device will likely provide evidence of messages, voice calls,
and photographs of marijuana.

49. Based upon my training and experience, affiant believes it is common

for crime suspects who possess controlled substances and and traffick in firearms to

18

Case 2:18-mj-01318-WED Filed 01/24/19 Page 19 of31 Document 1

 

 
 

often take or cause to be taken photographs and other visual depictions of themselves,

their associates, and the controlled substances and firearms that they control,
possess, buy, and sell; furthermore, that these photographs and visual depictions are
typically kept and maintained on their cellular devices. |

50. The Device was seized during the execution of an arrest warrant and is
currently in the lawful possession of the Bureau of Alcohol, Tobacco, and Firearms
(ATF). Therefore, while ATF might already have all necessary authority to examine
the Device, I seek this additional warrant out of an abundance of caution to be certain
that an examination of the Device will comply with the Fourth Amendment and other
applicable laws.

51. The Device is currently in storage at 1000 N. Water Street, Suite 1400,
Milwaukee, WI, 53202. In my training and experience, I know that the Device has
been stored in a manner in which its contents are, to the extent material to this
investigation, in substantially the same state as they were when the Device first came
into the possession of the ATF.

TECHNICAL TERMS

52. Based on my training and experience, I use the following technical terms
to convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or
cellular telephone) is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals through

networks of transmitter/receivers, enabling communication with other wireless

19

Case 2:18-mj-01318-WED Filed 01/24/19 Page 20 of 31 Document 1

 
 

 

telephones or traditional “land line” telephones. A wireless telephone usually

contains a “call log,” which records the telephone number, date, and time of calls made
to and from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and accessing and
downloading information from the Internet. Wireless telephones may also include
global positioning system (“GPS”) technology for determining the location of the
device.

b. Digital camera: A digital camera is a camera that records
pictures as digital picture files, rather than by using photographic film. Digital
cameras use a variety of fixed and removable storage media to store their recorded
images. Images can usually be retrieved by connecting the camera to a computer or
by connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard drives.
Most digital cameras also include a screen for viewing the stored images. This
storage media can contain any digital data, including data unrelated to photographs
or videos.

c. Portable media player: A portable media player (or “MP3 Player”

or iPod) is a handheld digital storage device designed primarily to store and play

20

Case 2:18-mj-01318-WED Filed 01/24/19 Page 21 of 31 Document 1
 

audio, video, or photographic files. However, a portable media player can also store

other digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or miniature
hard drives. This removable storage media can also store any digital data.
Depending on the model, a portable media player may have the ability to store very
large amounts of electronic data and may offer additional features such as a calendar,
contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning
System to display its current location. It often contains records the locations where
it has been. Some GPS navigation devices can give a user driving or walking
directions to another location. These devices can contain records of the addresses or
locations involved in such navigation. The Global Positioning System (generally
abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each
satellite contains an extremely accurate clock. Each satellite repeatedly transmits
by radio a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that are
publicly available. A GPS antenna on Earth can receive those signals. When a GPS
antenna receives signals from at least four satellites, a computer connected to that
antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision.:

e. PDA: A personal digital assistant, or PDA, is a handheld

electronic device used for storing data (such as names, addresses, appointments or

21

Case 2:18-mj-01318-WED Filed 01/24/19 Page 22 of 31 Document 1

 
 

 

notes) and utilizing computer programs. Some PDAs also function as wireless

communication devices and are used to access the Internet and send and receive e-
mail. PDAs usually include a memory card or other removable storage media for
storing data and a keyboard and/or touch screen for entering data. Removable
storage media include various types of flash memory cards or miniature hard drives.
This removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets, and
presentations. PDAs may also include global positioning system (“GPS”) technology
for determining the location of the device.

f. Tablet: A tablet is a mobile computer, typically larger than a
phone yet smaller than a notebook, that is primarily operated by touching the screen.
Tablets function as wireless communication devices and can be used to access the
Internet through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets
typically contain programs called apps, which, like programs on a personal computer,
perform different functions and save data associated with those functions. Apps can,
for example, permit accessing the Web, sending and receiving e-mail, and
participating in Internet social networks.

g. IP Address: An Internet Protocol address (or simply “IP address”)
is a unique numeric address used by computers on the Internet. An IP address is a
series of four numbers, each in the range 0-255, separated by periods (e.g.,

121.56.97.178). Every computer attached to the Internet computer must be assigned

22

Case 2:18-mj-01318-WED Filed 01/24/19 Page 23 of 31 Document 1
an IP address so that Internet traffic sent from and directed to that computer may be
directed properly from its source to its destination. Most Internet service providers
control a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP
addresses.

h. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the
Internet, connections between devices on the Internet often cross state and
international borders, even when the devices communicating with each other are in
the same state.

53. Based on my training, experience, and research, I know that the Devices
have capabilities that allow it to serve as a wireless telephone, digital camera,
portable media player, GPS navigation device, and PDA. In my training and
experience, examining data stored on devices of this type can uncover, among other
things, evidence that reveals or suggests who possessed or used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

54. Basedon my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have
been viewed via the Internet are typically stored for some period of time on the device.
This information can sometimes be recovered with forensics tools.

55. There is probable cause to believe that things that were once stored on

the Device may still be stored there, for at least the following reasons:

23

Case 2:18-mj-01318-WED Filed 01/24/19 Page 24 of 31 Document 1

 
 

a. Based on my knowledge, training, and experience, I know that

computer files or remnants of such files can be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or viewed via the
Internet. Electronic files downloaded to a storage medium can be stored for years at
little or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file on
a computer, the data contained in the file does not actually disappear; rather, that
data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside
in free space or slack space—that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before they are
overwritten. In addition, a computer's operating system may also keep a record of
deleted data in a “swap” or “recovery” file.

¢. Wholly apart from user-generated files, computer storage
media—in particular, computers’ internal hard drives—contain electronic evidence of
how a computer has been used, what it has been used for, and who has used it. To
give a few examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file system
data structures, and virtual memory “swap” or paging files. Computer users typically
do not erase or delete this evidence, because special software is typically required for

that task. However, it is technically possible to delete this information.

24

Case 2:18-mj-01318-WED Filed 01/24/19 Page 25 of 31 Document 1

 
 

d. Similarly, files that have been viewed via the Internet are -

sometimes automatically downloaded into a temporary Internet directory or “cache.”

56. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only electronically stored information that
might serve as direct evidence of the crimes described on the warrant, but also
forensic evidence that establishes how the Device was used, the purpose of its use,
who used it, and when. There is probable cause to believe that this forensic electronic
evidence might be on the Device because:

e. Data on the storage medium can provide evidence of a file that
was once on the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word processing
file). Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers, e-
mail programs, and chat programs store configuration information on the storage
medium that can reveal information such as online nicknames and passwords.
Operating systems can record additional information, such as the attachment of
peripherals, the attachment of USB flash storage devices or other external storage
media, and the times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which they were

created.

25

Case 2:18-mj-01318-WED Filed 01/24/19 Page 26 of 31 Document 1

 
 

f. Forensic evidence on a device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence.

g. A person with appropriate familiarity with how an electronic
device works may, after examining this forensic evidence in its proper context, be able
to draw conclusions about how electronic devices were used, the purpose of their use,
who used them, and when.

h. The process of identifying the exact electronically stored
information on a storage medium that are necessary to draw an accurate conclusion
is a dynamic process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether data stored
on a computer is evidence may depend on other information stored on the computer
and the application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls within the
scope of the warrant.

1. Further, in finding evidence of how a device was used, the purpose
of its use, who used it, and when, sometimes it is necessary to establish that a
particular thing is not present on a storage medium.

57. Nature of examination. Based on the foregoing, and consistent with
Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the
device consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the entire

26

Case 2:18-mj-01318-WED Filed 01/24/19 Page 27 of 31 Document 1

 
 

medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

58. Manner of execution. Because this warrant seeks only permission to
examine devices already in law enforcement’s possession, the execution of this
warrant does not involve the physical intrusion onto a premises. Consequently, I
submit there is reasonable cause for the Court to authorize execution of the warrant
at any time in the day or night.

CONCLUSION

59.  Isubmit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the

items described in Attachment B.

27

Case 2:18-mj-01318-WED Filed 01/24/19 Page 28 of 31 Document 1

 
 

 

ATTACHMENT A

The property to be searched is a black and silver iPhone 6, model number
A1586, with a shattered front screen, hereinafter “the Device.” The Device is
currently located at the Milwaukee Field Office of the Bureau of Alcohol, Tobacco,
and Firearms, 1000 N. Water Street, Suite 1400, Milwaukee, WI, 53202, under
investigation number 778040-16-0047, item number 000078.

This warrant authorizes the forensic examination of the Device for the

purpose of identifying the electronically stored information described in Attachment

B.

Case 2:18-mj-01318-WED Filed 01/24/19 Page 29 of 31 Document 1

 
1.

 

ATTACHMENT B

All records on the Device described in Attachment A that relate to

violations of Title 18, United States Code, Sections 922(g)(3), Title 18, United States

Code, Section 922(d)(1), Title 18 United States Code, Section 922(a)(1), and Title 21,

United States Code, Section 841(a)(1) and involveAntwuan PUGH, including, but

not limited to:

a.

b.

2.

lists of customers and related identifying information;

types, amounts, and prices of drugs and firearms trafficked as well as
dates, places, and amounts of specific transactions;

any information related to sources of drugs and firearms (including
names, addresses, phone numbers, or any other identifying
information);

any information recording PUGH’s schedule or travel;

all bank records, checks, credit card bills, account information, and
other financial records;

Photographs and/or video depicting PUGH in possession of drugs or
firearms; and

Evidence of user attribution showing who used or owned the Device at

the time the things described in this warrant were created, edited, or deleted, such

as logs, phonebooks, saved usernames and passwords, documents, and browsing

history;

Case 2:18-mj-01318-WED Filed 01/24/19 Page 30 of 31 Document 1

 
 

As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic storage
(such as flash memory or other media that can store data) and any photographic

form.

Case 2:18-mj-01318-WED Filed 01/24/19 Page 31 of 31 Document 1

 
